Citation Nr: 1645244	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation based on aid and attendance/housebound.

2.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 20 percent disabling.

3.  Entitlement to a higher initial rating for tinnitus, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for lower lip scar with fissure and healing, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1953.

The issues of entitlement to special monthly compensation based on aid and attendance/housebound, entitlement to an increased rating for bilateral hearing loss, and entitlement to a higher initial rating for tinnitus, come to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in September 2014 for further development.  

In an April 2016 rating decision, the RO denied an increased rating for a lower lip scar with fissure and healing, and denied entitlement to a TDIU.  The Veteran filed a timely notice of disagreement with regard to these issues in April 2016.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issues must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

In the Board's September 2014 Remand, it noted that in April 2010, the Veteran raised the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO included the issue in a May 2014 statement of the case; but it never adjudicated this claim in a rating decision (the June 2011 rating decision deferred the issue).  Since the issue had not been properly adjudicated by the Agency of Original Jurisdiction (AOJ), the Board did not have jurisdiction over it, and it referred the issue to the AOJ for appropriate action.  The Board did not remand this issue (it did not have jurisdiction over it).  The Board notes that the RO still has not properly adjudicated the issue in a rating decision.  Consequently, the issue is once again referred (not remanded) to the AOJ for appropriate action (the issuance of a rating decision).      

The Puerto Rico Advocate for Veterans Affairs submitted a VA Form 646 in response to an August 2016 supplemental statement of the case.  However, the Board notes that the Veteran revoked their Power of Attorney on two occasions (VBMS, 4/25/16 and 8/1/16).  Thus, the Veteran is without representation.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to special monthly compensation based on aid and attendance/housebound; entitlement to an increased rating for lower lip scar with fissure and healing; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The examination report most beneficial to the Veteran reflects that his service-connected bilateral hearing loss disability is productive of level III hearing acuity in the right ear and level VII hearing acuity in the left ear.  

2.  The Veteran's is currently receiving a 10 percent disability rating for tinnitus, which is the maximum schedular rating allowed under the applicable VA rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  There is no legal basis to grant an increased initial rating for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a February 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in December 2012 and January 2016, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed all relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where, as in the case of the Veteran's tinnitus, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in December 2012.  Pure tone thresholds were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
70
85
80
LEFT
30
80
95
85

The pure tone average was 68 (67.5) decibels in the right ear and 73 (72.5) decibels in the left ear.  Speech recognition scores were 88 percent in the right ear and 84 percent in the left ear.  Such examination findings translate to level III hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.  However, since the Veteran's hearing loss in the left ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VI hearing in the left ear.  Moreover, pursuant to 38 C.F.R. § 4.86(b), that number is then elevated to the next highest Roman Numeral.  Consequently, the Veteran has level III hearing acuity in the right ear and level VII hearing acuity in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 20 percent rating.

The Veteran underwent another VA examination in January 2016.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
45
80
85
80
LEFT
40
85
100
90

The pure tone average was 73 (72.5) decibels in the right ear and 79 (78.75) percent in the left ear.  Speech recognition scores were 76 percent in the right ear; and 76 percent in the left ear.  Such examination findings translate to level IV hearing in the right ear and level V hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  These findings do not reflect an exceptional pattern of hearing loss.  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent rating.

Analysis

The Veteran has been assigned a 20 percent rating for his bilateral hearing loss.   This rating was based on the results of the December 2012 VA examination.  The examination reflected an exceptional pattern of hearing loss in the left ear.  The examination revealed bilateral hearing loss disability productive of level III hearing acuity in the right ear and level VII hearing acuity in the left ear.  Based on these audiological test results, a rating in excess of 20 percent is not warranted.

The Veteran underwent another examination in January 2016.  The examination revealed bilateral hearing loss disability productive of level IV hearing acuity in the right ear and level V hearing acuity in the left ear.  Based on these audiological test results, a rating of 10 percent would be warranted.  Thus, this examination report does not support a higher rating.

The Board acknowledges the impact of his hearing loss on the Veteran's daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 20 percent.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

Tinnitus

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus.  Note (2) provides that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears.  Id.  A higher evaluation for tinnitus is not available.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 (b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. 

The service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87; Diagnostic Code 6260.  As 10 percent is the highest evaluation available for this condition and because there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The Board finds that the rating criteria are adequate to evaluate the Veteran's disabilities; the criteria fully contemplate the symptomatology of the rated disorders.  Thus, referral for consideration of extraschedular ratings are, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 20 percent for hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

Lower lip, TDIU

As noted in the introduction, the Veteran filed a timely notice of disagreement with regard to an April 2016 rating decision.  However, the RO has not issued a statement of the case with regards to the issues of entitlement to an increased rating for a lower lip scar, and entitlement to a TDIU. Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issues must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

SMC

The Veteran's claim for special monthly compensation based on aid and attendance/housebound is dependent, at least in part, on whether the Veteran (as a result of service connected disabilities) requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  As such, the claim is inextricably intertwined with the pending service connection issues.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to an increased rating for a lower lip scar, and entitlement to a TDIU.  The Veteran should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


